Citation Nr: 1035635	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for a gynecological disorder, and if so, whether service 
connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1982 to February 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction has since been returned to the RO in 
Montgomery, Alabama.  

A claim to reopen the Veteran's previously denied service 
connection claim for an acquired psychiatric disorder has been 
raised by the Veteran in a submission received by the Board in 
July 2010.  As this claim has not been adjudicated by the RO, the 
Board does not have jurisdiction over this matter, and the claim 
is accordingly REFERRED to the RO for appropriate action.  

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's service connection claim for a 
gynecological disorder has been received.  However, the Board has 
determined that further development is warranted before the 
reopened claim may be adjudicated.  Accordingly, this issue is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development before the claim is 
readjudicated.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  In a decision issued in May 2002, the Board denied service 
connection for a gynecological disorder (referred to as a 
menstrual disorder, to include as secondary to an undiagnosed 
illness).  Following receipt of notification of this 
determination, the Veteran did not timely perfect an appeal, and 
the decision became final.

2.  The evidence submitted since May 2002 is not cumulative, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the Veteran's claim.

CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's 
claim of entitlement to service connection for a gynecological 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the 
reopening of the Veteran's service connection claim, the Board is 
granting the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

Claim to Reopen

In May 2002, the Board denied service connection for a 
gynecological disorder, referred to as a menstrual disorder to 
include as secondary to an un diagnosed illness, and this 
decision became final after the Veteran failed to perfect an 
appeal of the Board's decision.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

As reflected in the Board's May 2002 decision, the Board denied 
the Veteran's gynecological service connection claim, referred to 
as a menstrual disorder, based on the lack of evidence of any 
currently diagnosed gynecological disorder.  Evidence submitted 
since the Board's previous denial includes a statement from the 
Veteran's treating gynecologist that reflects that due to 
menstrual pain and heavy bleeding that was inadequately treated 
with Lupron injections to suppress her menstrual cycle, the 
Veteran underwent an abdominal hysterectomy in December 2004.  

The Board finds that this newly submitted statement reflects 
evidence of a current gynecological disorder, namely the 
residuals of an abdominal hysterectomy.  The Board finds that 
this evidence, coupled with the evidence already of record at the 
time of the Board's denial reflecting the Veteran's gynecological 
complaints and treatment during service, suggest a relationship 
between the Veteran's current gynecological disorder and service.  
As such, the newly submitted evidence raises a reasonable 
probability of substantiating the Veteran's claim and therefore 
serves as a basis for reopening the claim.  


ORDER

New and material evidence having been presented, the Veteran's 
claim of entitlement to service connection for a gynecological 
disorder is reopened, and to this extent the Veteran's appeal is 
granted. 


REMAND

After reviewing all of the evidence of record, the Board 
determines that further evidentiary development is warranted 
before the Veteran's reopened gynecological disorder service 
connection claim may be adjudicated on its merits.

As referenced above, the Veteran's service treatment records 
reflect gynecological treatment for irregular menses, a possible 
ovarian cyst, and several abnormal pap smears in December 1985, 
January 1994, and October 1995, with related in-service diagnoses 
of severe dysplasia and chronic cervicitis.  Moreover, the 
Veteran's lay statements of record, including her November 1998 
Board hearing testimony, reflect her assertions that she 
experienced abnormal menstrual bleeding during service.  See 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is 
competent to report symptoms based on personal observation when 
no special knowledge or training is required).  

After her discharge from service, the Veteran reported irregular 
menstrual periods during her March 1998 VA examination and mild 
abdominal discomfort associated with her menstrual period during 
his May 1999 VA examination, at which time the examiner diagnosed 
the Veteran with a history of abdominal lower pelvic discomfort.   
Moreover, as discussed supra, a January 2005 statement from the 
Veteran's private treating gynecologist reflects that due to 
menstrual pain and heavy bleeding that was inadequately treated 
with Lupron injections to suppress the Veteran's menstrual cycle, 
the Veteran underwent an abdominal hysterectomy in December 2004.  

Given the medical evidence of record reflecting gynecological 
complaints and treatment during service, coupled with evidence of 
a currently diagnosed gynecological disorder, namely the 
residuals of an abdominal hysterectomy, the Board concludes that 
the Veteran should be afforded a VA examination to assess whether 
the Veteran's gynecological disorder that led to her hysterectomy 
had its onset in service or is otherwise related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (where medical 
evidence suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, an examination 
is warranted). 

Additionally, the Board notes that attempts to obtain the 
Veteran's private treatment records from the gynecologist who 
authored the January 2005 letter of record have not been made, 
and this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
Veteran, the AMC should attempt to obtain the 
Veteran's treatment records from Dr. James S. 
Daniel, North Alabama Women's Center, P.O. 
Box 8037, 721 East 10th Street, Anniston, 
Alabama 36202.

2.  Next, after the records sought have been 
obtained to the extent possible, provide the 
Veteran with a VA examination to determine 
the potential relationship between the 
Veteran's gynecological disorder that led to 
her hysterectomy and service.

The Veteran should be provided with 
notification regarding the date, time, and 
location of her scheduled VA examination, as 
well as the consequences for her failure to 
report to the examination.  A copy of this 
notification should be associated with the 
Veteran's claims file.

The examiner should review the Veteran's 
service treatment records, reflecting her 
reports of experiencing irregular menstrual 
cycles during service and her treatment for a 
suspected ovarian cyst, abnormal pap smears, 
and diagnosed severe dysplasia and chronic 
cervicitis, as well as her post-service 
gynecological treatment, including her 2004 
abdominal hysterectomy.  The examiner should 
then opine whether it is at least as likely 
as not that the Veteran's gynecological 
disorder that led to her hysterectomy (or any 
other currently diagnosed gynecological 
disorder) had its onset in or is otherwise 
related to service.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

3.  When the requested development has been 
completed, the claim should be readjudicated.  
If the claim remains denied, provide the 
Veteran and her representative with a 
supplemental statement of the case and allow 
an appropriate time for response.  
Thereafter, the claims should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


